           Case 1:17-cv-00098-BLW Document 16 Filed 01/10/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO




 AZAD HAJI ABDULLAH,                              Case No. 1:17-cv-00098-BLW
                                                  (former case no. 15-mc-08251-BLW)
                         Petitioner,
                                                  CAPITAL CASE
     v.
                                                  SCHEDULING ORDER FOR
 AL RAMIREZ,                                      MERITS BRIEFING OF CLAIMS 24,
                                                  30, 38, 51, 54, and 55
                         Respondent.


          Previously in this matter, counsel for the parties were ordered to confer and

develop a briefing schedule for the merits of Claims 24 (willfulness jury instruction), 30

(altered elements of arson), 38 (biased jurors), 51 (vote for life instruction), 54 (no Idaho

death penalty in effect at time of crime), and 55 (aggravators were not charged by

indictment, were not preceded by a probable cause finding, and were not supported by

facts).

          The parties have submitted their stipulated briefing schedule (Dkt. 15), which the

Court will adopt. The Court commends the parties for selecting a fairly aggressive

briefing schedule that reflects the Court’s changed policy of moving capital cases toward

resolution rather than permitting them to stay in a holding pattern for decades. The Court

intends to require the parties to follow the briefing schedule they selected (absent

extraordinary circumstances), rather than entertain a series of requests for extensions of


SCHEDULING ORDER FOR MERITS BRIEFING OF CLAIMS 24, 30, 38, 51, 54, and 55 - page 1
Case 1:17-cv-00098-BLW Document 16 Filed 01/10/19 Page 2 of 2
